DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 14-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN107561847). Zhou teaches a Fresnel projection screen (fig 7), comprising: a Fresnel layer 5; a first micro-structure layer disposed at a light incident side of the Fresnel layer, the first micro-structure layer including a plurality of first micro-structures 11 that are configured to diffusely reflect a portion of light incident thereon and refract another portion of the light; a second micro-structure layer 12 disposed on a surface of the first micro-structure layer, the second micro-structure layer including a plurality of second micro-structures that are configured to diffusely reflect a portion of light incident thereon and refract another portion of the light; and a reflective layer 7 disposed on a side of the Fresnel layer away from the first micro-structure layer. The applicant is directed to review figures 1-5. Regarding claim 2, the plurality of first micro-structures have a same shape, a same width, a same length and a same thickness; or the plurality of second micro-structures have a same shape, a same width, a same length and a same thickness. See figs. 3-4. Regarding claim 3, a width of each first micro-structure is greater than a width of each second micro-structure; a length of each first micro-structure is greater than a length of each second micro-structure; or a thickness of each first micro-structure is greater than a thickness of each second micro-structure. See figs. 4-5. Regarding claim 6 the second micro-structure layer 12 is an outermost layer of the Fresnel projection screen, and the plurality of second micro-structures cover at least part of the first micro-structure layer. See figs. 1 and 7.  Regarding claim 14, figures 6-7 depict that the Fresnel projection screen is configured to receive the light projected by the projector and to display a corresponding image.
Regarding claim 15, Zhou teaches a Fresnel projection screen, comprising a transparent layer 1, a color layer 2, a diffusion layer 3 and a Fresnel layer 5 arranged in sequence along a light incident direction; wherein the transparent layer includes: a transparent base 1; and a micro-structure layer 11 disposed on a light incident surface of the transparent base and configured to diffusely reflect a portion of light incident thereon and refract another portion of the light; wherein the micro-structure layer includes a plurality of first micro-structures 11 and a plurality of second micro-structures 12 disposed on a surface of the plurality of first micro-structures; a dimension of each first micro-structure is greater than a dimension of each second micro-structure, and the dimension includes at least one of a width, length or thickness of a micro-structure. The applicant is directed to review figures 4-5. Regarding claim 17, Zhou teaches that the “Material, such as PET, PC, PMMA”. See paragraph 26. Regarding claim 18, figures 1-5 depict that transparent layer bonded to the color layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN107561847). Zhou teaches the salient features of the claimed invention except for a refractive index of each of the first micro-structure layer and the second micro-structure layer is within a range from 1.3 to 1.8. Zhou already teaches that the screen may be made from PC (refractive index ~ 1.49), PMMA )refractive index ~ 1.49) or PET (refractive index ~ 1.575). Each of theses substances have a refractive index within the claimed range of 1.3-1.8. The following is presented to expedite prosecution. It would have been obvious to one of ordinary skill in the art at the time the invention was made to us a refractive index from 1.3-1.8 for the purpose of utilizing an optimum range for optical elements conveying visible light.  The applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN107561847) in view of Umeya (U.S. Publication No. 2005/0068620). Zhou teaches the salient features of the claimed invention except for wherein the spectrally selective layer is configured to reflect light with preset wavelength ranges, and to absorb at least a portion of remaining light, or the spectrally selective layer is configured to transmit the light with the preset wavelength ranges, and to absorb or reflect at least a portion of the remaining light. Umeya teaches that it was known to incorporate a color selective filter in a reflective projection screen. The applicant is directed to review paragraph 78 for example. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Umeya for the purpose of greater ambient light rejection.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN107561847) in view of Poulson (U.S. Publication No. 2008/0043326). Zhou teaches the salient features of the claimed invention except for Zhou teaches the salient features of the claimed invention except for a protective layer disposed at a light incident side of the color layer; wherein the transparent layer is bonded to the protective layer. Poulson teaches in paragraph 101 that it was known to provide a protection coating bonded to the transparent layer. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Poulson for the purpose of reducing abrasion and surface degradation. 

Allowable Subject Matter
Claims 5, 7-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruta (U.S. Publication No. 2005/0248843) teaches that it was known to provide a protective layer on the front of a projection screen. Kaminsky (U.S. Publication No. 6636363) teaches a second microstructure on a first microstructure both of which are embedded within a screen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852